Citation Nr: 1226439	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected post-operative lateral meniscectomy of the left knee, internal derangement of the right knee, and/or residual scar of the left ankle, status post-foreign body removal.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had active military service from March 1979 to March 1984, from which he received an honorable discharge.  He also served on active duty from June 1991 to March 1994, from which he received an other than honorable discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April 2011, the Board reopened the Veteran's claim, and remanded the matter for additional development.  In that decision, the Board noted that, after the most recent final decision denying service connection for a back disorder was issued in July 2004, VA received the Veteran's application to reopen such previously denied claim in September 2005, which was denied in a February 2006 rating decision.  Thereafter, the Veteran submitted a statement in February 2006, immediately after the issuance of the rating decision.  Such statement, which the RO construed as a new claim, was adjudicated in a February 2007 rating decision.  However, the Board found that, in connection with the Veteran's February 2006 submission, the Veteran provided information regarding additional treatment records pertaining to his back disorder as well as his service-connected bilateral knee disabilities.  Additionally, following the February 2007 rating decision, the Veteran submitted a statement in March 2007 with an accompanying February 2007 letter from Dr. Nosce, a private physician, relating the Veteran's back disorder to his service-connected knee disability.  Thereafter, in the June 2007 rating decision on appeal, the additional evidence was considered.  As set forth in 38 C.F.R. § 3.156(b), the Board noted that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As evidence accompanying the Veteran's February 2006 and March 2007 statements qualified as new and material evidence, the Board found that such must be considered as having been filed in connection with the Veteran's initial application to reopen.  Therefore, the Board found that the Veteran's application to reopen his previously denied claim of entitlement to service connection for a back disorder had been pending since September 2005.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran and his spouse provided testimony before the undersigned Veterans Law Judge sitting at the RO in December 2010; a transcript of the hearing has been associated with the Veteran's claims file.  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Board notes that this matter was remanded in March 2011, in part, to afford the Veteran a VA examination and opinion regarding the nature and etiology of his back disorder, to include whether such was directly related to his military service or secondary to his service-connected left knee, right knee, and/or left ankle disabilities.  The Board noted that the Veteran's claims file contained conflicting opinions of record pertaining to whether the back disorder was secondary to the Veteran's service-connected post-operative lateral meniscectomy of the left knee, citing an August 1999 VA examination and a February 2007 statement from the Veteran's private physician (Dr. Nosce).  Afterwards, the Veteran was afforded a VA examination in June 2007 in which the examiner stated that it was impossible to determine the etiology, relationship, or cause of the Veteran's diagnosed back disorder without resorting to mere speculation.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (noting that an inherently speculative finding is of limited probative value).  As the June 2007 VA examiner did not offer data in support of his conclusion or a reasoned medical explanation connecting the two, the Board found his overall examination to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that, once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced).  Accordingly, on remand, the Board requested a follow-up examination and opinion, to include specific consideration of the Veteran's lay statements and the opinions proffered by the August 1999 VA examiner and Dr. Nosce in February 2007.

The Veteran was afforded a follow-up VA examination dated in April 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner stated that he was unable to find the August 1999 or February 2007 medical opinions, and therefore did not comment on them.  After examination, the Veteran was diagnosed with degenerative disk and postoperative back pain.  In offering the opinion, the examiner stated that, with currently available information, it would be speculation to identify a cause for the Veteran's back condition being caused during military service or evidence that he had arthritis of the back within military service.  He then stated that it was less likely than not that his service-connected knee and ankle problems caused or aggravated his back pathology, without speculation.  No supporting data or explanation accompanied the examiner's opinion.  

After this examination, Social Security Administration disability records were received and the examiner was asked to review them and provide an additional opinion.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the report.  The examiner additionally opined that, with currently available information, the Veteran less likely than not had significant problems with his back during or caused by military service and less likely than not had identifiable or significant arthritis in his back within one year of military service.  

Based on the foregoing, this matter must be remanded.  In this regard, the Board notes that both the August 1999 or February 2007 medical opinions noted above are contained in the Veteran's claims file, but were not considered by the April 2011 VA examiner as was requested in the March 2011 remand request.  In addition, while the examiner basically opined that the Veteran's back disability did not have its onset in service, within one year of service, and was not caused or aggravated by his service-connected knee and ankle disabilities, the examiner did not offer data in support of his conclusions or a reasoned medical explanation for his conclusions.  Finally, since the latest examination, the Veteran submitted an additional opinion from a private physician, Dr. Gabriele, that stated that she has been the Veteran's primary care physician since October 2008, that she had reviewed the Veteran's records and that, in her opinion, it was a high probability that the Veteran injured his lower back secondary to his service-related lower leg injuries (noted as left and right knee conditions).  

Upon remand, the April 2011 VA examiner is requested to review the August 1999 or February 2007 medical opinions, as well as the additional April 2011 opinion from the Veteran's private physician and offer an addendum opinion regarding whether it is at least as likely as not that any currently diagnosed back disorder was caused or aggravated by the Veteran's service-connected post-operative lateral meniscectomy of the left knee, internal derangement of the right knee, and/or residual scar of the left ankle, status post-foreign body removal, either singularly or jointly.  In offering the additional opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his back disorder and the continuity of symptomatology, and the opinions proffered by the  1999 VA examiner, Dr. Nosce in February 2007, and Dr. Gabriele in April 2011.  The examiner should offer data in support of his conclusion or a reasoned medical explanation supporting the conclusion.  In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

While on remand, updated VA records should be obtained.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  If the individual who conducted the April 2011VA examination is available, forward the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the April 2011 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed disability.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Is it at least as likely as not that any currently diagnosed back disorder was caused by the Veteran's military service?  In offering the opinion, the examiner must consider the full record and must offer data or a reasoned medical explanation in support of the conclusion.

(b)  Did the Veteran have arthritis of the back within one year of his service discharge in March 1984 and, if so, what were the manifestations?  In offering  the opinion, the examiner must consider the full record and must offer data or a reasoned medical explanation in support of the conclusion.

(c)  Is it at least as likely as not that any currently diagnosed back disorder was caused or aggravated by the Veteran's service-connected post-operative lateral meniscectomy of the left knee, internal derangement of the right knee, and/or residual scar of the left ankle, status post-foreign body removal, either singularly or jointly?   In offering the opinion, the examiner must consider the full record, to include the opinions proffered by the  1999 VA examiner, Dr. Nosce in February 2007, and Dr. Gabriele in April 2011.  The examiner must offer data or a reasoned medical explanation in support of the conclusion.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After completing the above, and any other deve opment as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


